UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                               No. 06-6046



CORNELIUS TUCKER, JR.,

                                               Petitioner - Appellant,

          versus


UNITED STATES OF AMERICA; M. L. POLK, III,

                                              Respondents - Appellees.



Appeal from the United States District Court for the Eastern
District of North Carolina, at Raleigh. Louise W. Flanagan, Chief
District Judge. (CA-05-756-FL-5)


Submitted:   August 18, 2006                 Decided:   August 31, 2006


Before WILKINSON and MOTZ, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


Cornelius Tucker, Jr., Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

           Cornelius Tucker, Jr., is currently a state inmate, but

at the end of his state sentence, he will be turned over to federal

authorities, pursuant to 18 U.S.C. § 4243(a) (2000).         Tucker filed

this 28 U.S.C. § 2241 (2000) petition for habeas corpus relief

against   the   United   States,   challenging     the   district   court’s

decision to delay a hearing under 18 U.S.C. § 4243(c) (2000) until

Tucker’s release from state custody. As the judge below noted, the

district court’s decision to so delay the § 4243(c) hearing was

affirmed by this court in United States v. Tucker, 153 F. App’x 173

(4th Cir. Nov. 3, 2005) (No. 05-4336).        Nothing has changed in the

interim to affect that decision.           Therefore, the district court

properly dismissed Tucker’s petition, and we affirm that decision.

We   dispense   with   oral   argument   because   the   facts   and   legal

contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.



                                                                    AFFIRMED




                                   - 2 -